United States Court of Appeals
                      For the First Circuit


No. 14-1036

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                       JORGE BÁEZ-MARTÍNEZ,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. García-Gregory, U.S. District Judge]


                              Before

                    Howard, Selya and Kayatta,
                          Circuit Judges.



     David B. Hirsch for appellant.
     Max J. Pérez-Bouret, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Susan Z. Jorgensen, Assistant United States Attorney,
were on brief, for appellee.



                           May 13, 2015
             SELYA,    Circuit   Judge.        A    jury    convicted    defendant-

appellant    Jorge     Báez-Martínez      of    possessing        a   firearm   as   a

convicted felon.         Represented by new counsel on appeal, the

defendant asserts that the prosecutor both offered an improper

interpretation of witness testimony and invited the jury to infer

guilt from the defendant's silence.             Discerning no plain error, we

affirm.

I.   BACKGROUND

             The background facts are largely undisputed, so we merely

sketch the pertinent events and proceedings.                   On the evening of

March 29, 2012, the defendant went to El Trapiche, a bar in

Guaynabo, Puerto Rico.           That same evening, local police were

checking the licenses of establishments (like El Trapiche) that

were sites of frequent criminal activity.

             At   roughly     10:00   p.m.,     a   cadre    of   police    officers

descended upon El Trapiche.           Four official vehicles, including a

patrol car carrying uniformed officers and an unmarked car carrying

plainclothes officers parked nearby.

             After the vehicles parked, the patrol car activated its

emergency lights.       As officers Ivy González Ortiz (González) and

Luis de Serrano Reyes (Serrano) were exiting the unmarked car, they

noticed the defendant — who was sitting at the outdoor bar — glance

in their direction and then discard a fanny pack behind the bar.

This   act    raised    the    officers'       suspicions     because      in   their


                                       -2-
experience such fanny packs often were used to conceal firearms and

drug-related contraband.

               The officers approached the defendant, and Serrano jumped

over the bar to retrieve the fanny pack.          Inside, he found a loaded

pistol with an obliterated serial number, additional ammunition,

two cigarette lighters, and a card used for passing through toll

booths.     Serrano asked the defendant whether he had a permit for

the firearm.      When the defendant did not respond, he was arrested.

               In due season, a federal grand jury charged the defendant

with being a felon in possession of a firearm.                See 18 U.S.C.

§ 922(g)(1). Facing a fifteen-year mandatory minimum sentence, see

id. § 924(e)(1), the defendant opted for trial.             Inasmuch as the

parties stipulated to several elements of the crime, the trial

focused on whether the defendant knowingly possessed the firearm.

               The government's case in chief consisted of the testimony

of the two officers (González and Serrano).             In the defense case,

the defendant called his mother and sister, who testified that they

had dinner with the defendant that evening and saw no fanny pack.

Neither of them had known the defendant to wear a fanny pack or to

smoke.    His mother added that the vehicle the defendant regularly

drove was equipped with its own freeway pass.            The defendant also

called    an    acquaintance   with   whom   he   had   rendezvoused   at   El

Trapiche.       The acquaintance testified that the defendant was not

wearing a fanny pack when they met.


                                      -3-
           The jury apparently credited the officers' testimony: it

concluded that the government had proven beyond a reasonable doubt

that the defendant knowingly possessed the firearm and found him

guilty. The district court imposed the mandatory minimum sentence.

This timely appeal followed.

II.   ANALYSIS

           In    this   venue,     the     defendant       asseverates    that

prosecutorial    misconduct   entitles      him   to   a   new   trial.   The

challenged actions fall into two categories.           First, the defendant

submits that the prosecutor inappropriately corrected the court

interpreter's English translation of certain testimony given by the

police officers.   Second, he submits that the prosecutor's closing

argument made impermissible references to his decision not to

testify.    Because the defendant interposed no contemporaneous

objection to any of the statements that he now denigrates, our

review is for plain error.       See United States v. Sánchez-Berríos,

424 F.3d 65, 73 (1st Cir. 2005).         Under this rubric, the defendant

must establish "(1) that an error occurred (2) which was clear or

obvious and which not only (3) affected [his] substantial rights,

but also (4) seriously impaired the fairness, integrity, or public

reputation of judicial proceedings."         United States v. Duarte, 246
F.3d 56, 60 (1st Cir. 2001).




                                    -4-
                         A.    Translation Commentary.

            We start with the defendant's claim that the prosecutor

strayed   into       forbidden    terrain       by    commenting       on   the   court

interpreter's translation of certain testimony.                      Under the Jones

Act, 48 U.S.C. § 864, judicial proceedings in the District of

Puerto Rico must be conducted in English. When a witness testifies

in   Spanish    (as    frequently      happens),      it    is   the    interpreter's

translation of that testimony that constitutes the evidence of

record.     See United States v. Morales-Madera, 352 F.3d 1, 6 (1st

Cir. 2003).

            During direct examination, the prosecutor asked González

to   describe     what      transpired    after      the    police     arrived    at   El

Trapiche.       As    her    account     proceeded,        the   following   exchange

occurred:

            [GONZÁLEZ:] After the strobe lights went on,
            I noticed the gentleman that was sitting by
            the bar who then takes a look to his right
            side, which then would have been the right
            side.

            [PROSECUTOR:]   Excuse me. The translation.
            Basically she said he looks to the right
            "where we would be."

There was no objection, and direct examination continued.

            The      defendant     now     calumnizes        the     prosecutor        for

unilaterally supplying his own translation.                      This attack is not

without a patina of plausibility: the prosecutor's spontaneous

correction of the interpreter may well have constituted error. See


                                          -5-
United States v. Powell, 771 F.2d 1173, 1175 (8th Cir. 1985)

(deeming similar correction improper).       If the prosecutor thought

that the interpreter had made a mistake, a simple follow-up

question was all that was needed to set the record straight.            Even

assuming that there was an error, however, that error was not so

prejudicial as to warrant relief.

            To prevail under plain error review, the defendant would

have to demonstrate that the alleged error likely swayed the

outcome of the trial.    See United States v. Landry, 631 F.3d 597,

606 (1st Cir. 2011).     The defendant cannot make such a showing.

The government introduced ample evidence concerning where the

defendant was seated in relation to the officers.            And shortly

after the disputed exchange, González testified without objection

that the defendant looked to the right and saw the strobe lights.

Given      this    unchallenged     testimony,      the     prosecutor's

editorialization could not conceivably have influenced the verdict.

            If more were needed — and we doubt that it is — the

district   court   carefully   instructed   the   jury,   both   near    the

beginning and near the end of the trial, that statements and

objections of counsel are not evidence.       Such an instruction can,

in appropriate circumstances, allay the potential prejudice that

may result from overzealous advocacy.       See, e.g., United States v.

Pires, 642 F.3d 1, 15 (1st Cir. 2011); United States v. Bey, 188
F.3d 1, 8-9 (1st Cir. 1999).         In this instance, the court's


                                  -6-
meticulous instructions were sufficient to palliate any prejudice

that might otherwise have flowed from the errant correction.

           In much the same vein, the defendant takes issue with an

objection that the prosecutor made during cross-examination of

Serrano.   We set the stage:

           [DEFENSE COUNSEL:] Agent Serrano, I believe
           you testified here this afternoon that what
           you recall seeing [the defendant] do at the
           bar was slide this object, this fanny pack,
           across the bar.

           In the initial report that you prepared back
           at the time you investigated the case, you
           actually wrote that he threw the fanny pack
           over the bar; correct?

           [SERRANO:] No. He extended his hand, and he
           threw — he dropped the fanny pack behind the
           bar.

           . . . .

           [DEFENSE COUNSEL:]     Do you recall telling
           Agent Torres that while you were there at the
           location, you noticed a male subject sitting
           in a bar with a black fanny pack and that you
           observed that subject later identified as [the
           defendant] throw the fanny pack to the other
           side of the bar?

           Do you recall telling      Agent   Torres   that
           specific statement?

           [SERRANO:] I told him that he threw the fanny
           pack inside the bar with his right hand.

           [DEFENSE COUNSEL:]    So you agree that
           . . . you told him that the person you saw
           threw the fanny pack?

           [PROSECUTOR:]    Your Honor, we have an
           objection here.    This is sort of like a
           translation.    In Spanish tiro could be

                                -7-
             translated   dropping  in English versus
             throwing, and in Spanish, tiro could be
             throwing and dropping.

             I think here we only have a translation thing
             basically saying that he tiro, he dropped it,
             or that he threw it which is what brother
             counsel wants to make an impeachment.

             [DEFENSE COUNSEL:]     Well, Your Honor, we
             disagree because I think that the witnesses
             have testified in Spanish, and they did not
             use the word "tiro."      They used the word
             "slipped" or "dropped."

             [PROSECUTOR:] I'm sorry. He just testified,
             and he used the word "tiro."

             [COURT:]   Did he testify whether the fanny
             pack was tiro or dropped? He did?

             [DEFENSE COUNSEL:]     That's all I have, Your
             Honor. Thank you.

             The defendant concedes that, as a general matter, a

prosecutor    is   allowed   to   object   to   the   court   interpreter's

translation and/or defense counsel's attempts at impeachment.           He

nonetheless asserts that the objection should have been made at

sidebar.   His rationale is that the prosecutor relied on evidence

outside the record (presumably, his understanding of Spanish) to

bolster Serrano's credibility and, thus, unfairly interfered with

defense counsel's attempt to impeach Serrano.

             This claim of error arguably fails to satisfy any aspect

of the plain error test.      We need not run the gamut.       For present

purposes, it suffices to say that while the prosecutor's objection

might more appropriately have been made at sidebar, see United


                                    -8-
States v. Diaz-Castro, 752 F.3d 101, 112 (1st Cir. 2014), the

defendant       has   identified     no    case       holding    that   an     otherwise

appropriate objection to impeachment based on a translation issue

must       invariably   be   made    in   that     manner.        Whether      and    when

objections should be made at sidebar rather than in open court are

matters that, within broad limits, lie peculiarly within the

discretion of the trial court.                 Cf. United States v. Cassiere, 4
F.3d 1006, 1018 (1st Cir. 1993) (discussing district court's "broad

discretion to control trial proceedings").                      There was no obvious

abuse of that broad discretion here — and errors that are not

obvious cannot be plain. See United States v. Olano, 507 U.S. 725,

734 (1993).

               To cinch matters, the defendant has not shown that the

prosecutor's statement had any effect on the outcome of the trial.

The prosecutor merely pointed out that there were two ways to

translate       the   word   tiro.        In    and    of   itself,     that    was    not

prejudicial.1

               At any rate, the prosecutor's remark was made in the

context of a clearly identified objection.                        Because the court

explicitly instructed the jury that objections of counsel were not

to be considered as evidence, we can safely presume that the jury


       1
       The defendant's suggestion that the prosecutor's comment
somehow violated the Jones Act, 48 U.S.C. § 864, is untenable. So
long as the proceedings are conducted in English (as they were
here), an occasional reference to a foreign-language word or phrase
by a lawyer or a witness does not offend the Jones Act.

                                          -9-
did not factor the remark into its decision.         See United States v.

Sampson, 486 F.3d 13, 39 (1st Cir. 2007) ("Jurors are normally

presumed   to    follow   the   trial    court's   instructions.").     The

defendant has offered no reason to question the force of that

presumption here.

            B.     References to the Defendant's Silence.

           We turn next to the plaint that the prosecutor improperly

adverted in summation to the defendant's silence.            This claim of

error targets two separate statements made by the prosecutor during

closing arguments.

           After     cataloging    the     government's     evidence,   the

prosecutor stated during the initial portion of his summation:

           Ladies and gentlemen, the testimonies of Agent
           Gonzalez and Agent Serrano stand uncontested,
           uncontested.

During his rebuttal argument, the prosecutor added:

           The testimony of Agent González and Agent
           Serrano stands uncontested.

           The only witnesses that have entered through
           that door and sat here and provided testimony
           that were actually there that night, that were
           actually present at the time of the arrest,
           are only Agents González and Serrano.

           Everybody else had no knowledge             of   what
           happened that night, nothing.

           The Fifth Amendment prohibits prosecutors from commenting

on a defendant's exercise of his right to remain silent.                See

United States v. Robinson, 485 U.S. 25, 30 (1988); Griffin v.


                                    -10-
California, 380 U.S. 609, 615 (1965).      A prosecutor can transgress

this   prohibition   through   indirect   allusions   to   a   defendant's

silence.   See United States v. Taylor, 54 F.3d 967, 978 (1st Cir.

1995).   References made during closing arguments are of particular

concern because such arguments "represent the parties' last, best

chance to marshal the evidence and persuade the jurors of its

import."   Id. at 977.

             It is too well settled to warrant citation of authority

that a prosecutor, in his closing argument, may try to convince the

jury of the force (or lack of force) of the testimony of particular

witnesses.     There is sometimes a fine line, however, between a

permissible critique of witness testimony and an impermissible

comment on the defendant's silence.         For that reason, we have

warned that prosecutors should tread with caution in this area.

See id. at 979; United States v. Sepulveda, 15 F.3d 1161, 1186 (1st

Cir. 1993).

             In considering whether a prosecutor has sailed too close

to the wind, we first must situate his comments within the context

of the surrounding proceeding.      See Sepulveda, 15 F.3d at 1187;

United States v. Lilly, 983 F.2d 300, 307 (1st Cir. 1992).         We then

ask whether "the language used was manifestly intended or was of

such character that the jury would naturally and necessarily take

it to be a comment on the failure of the accused to testify."

Sepulveda, 15 F.3d at 1187 (internal quotation marks omitted).


                                  -11-
             In the absence of meaningful indicia of impropriety, we

will not interpret ambiguous comments in their most pernicious

sense.     After all, "a court should not lightly infer that a

prosecutor intends an ambiguous remark to have its most damaging

meaning or that a jury, sitting through lengthy exhortation, will

draw     that   meaning   from     the     plethora   of    less     damaging

interpretations."     Donnelly v. DeChristoforo, 416 U.S. 637, 647

(1974).    This principle takes on added force where, as here, the

complaining party has failed to interpose a timely objection.            See

Taylor, 54 F.3d at 979.     In such circumstances, "it seems fair to

give the arguer the benefit of every plausible interpretation of

her words."     Sepulveda, 15 F.3d at 1187.

             Nothing in the record of this case indicates that the

prosecutor's     statements,     taken   in    context,    were    deliberate

references to the defendant's silence.         Nor is there any reason to

believe that the jury would have treated them as such. Indeed, the

two most likely interpretations of the challenged comments are both

innocuous.

             To begin, it seems likely that the prosecutor was simply

arguing that his witnesses, but none of the defense witnesses, were

present at the time of the arrest.            Thus, the defense witnesses

were unable to contradict the officers' version of what transpired

at El Trapiche.




                                    -12-
             Careful perscrutation of the record strongly supports

this interpretation.       During trial, the prosecutor cross-examined

each defense witness who claimed to have seen the defendant on the

evening of March 29 about whether he or she had been at El Trapiche

when the defendant was arrested.              Each witness admitted to being

elsewhere.     Since the trial lasted only two and one-half days,

these admissions would have been fresh in the jurors' minds.

             The    remainder    of   the   prosecutor's      closing   argument

provides supporting context.          During his rebuttal, the prosecutor

summarized the testimony of the defense witnesses, arguing: "None

of   those   four    witnesses    were   present    at   El   Trapiche.    None

. . . were there at the time of the incident, and none of them can

tell you that the defendant did not in fact throw that fanny pack."

That line of argument was followed shortly by the prosecutor's

second challenged statement, which pointed out that none of the

testimony offered by those witnesses directly contested the on-the-

scene observations of the police officers.               Viewed in the context

of the record as a whole, the prosecutor's statements do not come

close to plain error. See United States v. Rodriguez-Preciado, 399
F.3d 1118, 1132 (9th Cir. 2005) (explaining that comment on failure

of defense to counter testimony presented does not violate Fifth

Amendment); United States v. Wade, 931 F.2d 300, 305 (5th Cir.

1991) (similar).




                                       -13-
            Alternatively,      the   jury   might   have     construed     the

challenged remarks (or, at least, the second of them) as an attempt

to shore up the credibility of the government's witnesses.              In his

closing, defense counsel argued that the testimony of the two

officers had diverged on certain details; that Serrano previously

had made inconsistent statements about how the defendant discarded

the fanny pack; and that the police version of the events was

incredible.       The    prosecutor    was   entitled   to    counter     those

arguments, see Sepulveda, 15 F.3d at 1187, and we think that the

jury may well have interpreted what he said as fair comment to that

effect.

            To   sum    up,   the   challenged   statements    were   neither

manifestly intended nor of a character such that "the jury would

naturally and necessarily take [them] to be a comment on the

failure of the accused to testify."          Id. (internal quotation mark

omitted).   Here, moreover, the district court twice instructed the

jury that the government bore the burden of proof, that the

defendant was presumed innocent, and that no adverse inference

could be drawn from the defendant's decision not to testify.               Any

possibility that the jury might have put an untoward spin on the

prosecutor's isolated statements was diminished by these clear

instructions.     See Taylor, 54 F.3d at 980.

            In an effort to blunt the force of this reasoning, the

defendant suggests that there were improper insinuations lurking


                                      -14-
beneath the prosecutor's words.    He says that because he was the

only person (apart from the officers) who was "actually [at El

Trapiche] that night," the prosecutor's comments ineluctably drew

the jury's attention to his failure to testify. But even though we

have recognized that references to evidence being uncontradicted

may cause constitutional concern if the defendant is the only

person who logically could contradict that evidence, see Bey, 188
F.3d at 9; United States v. Flannery, 451 F.2d 880, 881-82 (1st

Cir. 1971), that is not the case here.

            Defense counsel noted during his summation that there

were fifty people in the area, and that at least six young people

were sitting at a table near the defendant.       In addition, the

testimony established that a bartender was working in the general

vicinity of where the defendant sat.   Even if the defendant might

have had trouble tracking down other patrons, the record discloses

no reason why the bartender could not have been called as a

witness.2   The fact that the jury was aware that other potential

witnesses were present takes the sting out of the prosecutor's

comments and puts them outside the realm of "naked finger-pointing

at the defendant."   United States v. Stroman, 500 F.3d 61, 66 (1st

Cir. 2007); see United States v. Ayewoh, 627 F.3d 914, 925 (1st


     2
       Indeed, during his opening statement, defense counsel told
the jury that it would hear testimony from the bartender to the
effect "that he never saw [the defendant] throw a fanny pack, and
. . . never heard a fanny pack land on the floor of the bar." The
record is silent as to why the defense reneged on this commitment.

                               -15-
Cir. 2010); United States v. Glantz, 810 F.2d 316, 323 (1st Cir.

1987).

                          C.   A Parting Shot.

            In a last-ditch effort to save the day, the defendant

contends that even if none of the prosecutor's actions warrants a

new trial when viewed in isolation, their combined effect tips the

scales.     This contention invokes the cumulative error doctrine,

which holds that the aggregate impact of errors may sometimes

necessitate setting aside a verdict even though each individual

error is harmless.     See Sepulveda, 15 F.3d at 1195-96.

            In this case, the doctrine adds very little to the

defendant's overall attack.     It is the aggregate effect of errors

— not the aggregate effect of non-errors — that counts.         See

Williams v. Drake, 146 F.3d 44, 49 (1st Cir. 1998). Viewed against

this backdrop, aggregating the effect of the defendant's claims of

error leads nowhere.    Even considered as a group, the prosecutor's

challenged actions do not "synergistically achieve the critical

mass necessary to cast a shadow upon the integrity of the verdict."

Id. (internal quotation marks omitted).

III.   CONCLUSION

            We need go no further. For the reasons elucidated above,

the judgment is



Affirmed.


                                  -16-